April 20, 2007


Mr. Robert Underwood
P.O. Box 1138
Carthage, TX 75633
Mr. Steven M. Dowd
Law Offices of Steven M. Dowd
8140 N. Mopac Exwy., Bldg. 1, Suite 120
Austin, TX 78759

RE:   Case Number:  04-0729
      Court of Appeals Number:  06-03-00071-CV
      Trial Court Number:  2002-328

Style:      TOMMY JOE HOLMES
      v.
      ALAN BRAD KENT, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE
      ESTATE OF LINDA ANN MCWHORTER, DECEASED, AND CASSIE ELIZABETH KENT

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed per curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas Rule
of Appellate Procedure 59.1, after granting the petition for review and
without hearing oral argument, the Court reverses the court of appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Linda Rogers   |
|   |Mr. Mickey Dorman  |
|   |Honorable Greg     |
|   |Abbott             |
|   |Mr. Edward D.      |
|   |Burbach            |
|   |Mr. George C.      |
|   |Noelke             |